Order entered August 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00669-CV

           HOMEADVISOR, INC. AND ANGI HOMESERVICES INC., Appellants

                                               V.

            ZAK WADDELL AND ELIZABETH WADDELL, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-06796

                                           ORDER
       Before the Court is appellants’ August 1, 2019 notice regarding the clerk’s record.

Appellants assert the clerk’s record omits (1) the trial court’s order on appellant’s motion to

partially strike appellees’ affidavits in response to appellants’ motion to compel arbitration,

which we ordered be included on July 12, 2019, as well as (2) defendant’s letter brief relating to

appellant’s request for findings of fact and conclusions of law. Appellants request the Court

order a supplemental clerk’s record containing those items be filed and set the deadline for the

filing of appellants’ brief from the filing of the supplemental record. We GRANT the request as

follows.

       We ORDER Dallas County District Clerk Felicia Pitre to file, no later than August 19,

2019, either a supplemental clerk’s record containing the above-mentioned items or written
verification the documents cannot be located or do not exist. We further ORDER appellants to

file their brief no later than September 9, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.



                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE